Citation Nr: 1121011	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

2.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the left knee with torn posterior horn of medial meniscus, status post chondroplasty.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from St. Louis, Missouri Regional Office (RO) decisions in October 2002 and January 2005.

The October 2002 rating decision granted service connection for postoperative residuals of a torn medial meniscus of the left knee, and assigned a 20 percent initial rating, effective from January 13, 1999, with the exception of a temporary total (100 percent) convalescence rating from August 3, 2001 through December 31, 2001.  A December 2003 rating decision confirmed and continued the 20 percent rating for the service-connected left knee disability.  In this regard, the Board construes a statement from the veteran, received in June 2003, and additional new and material evidence received within one year of notice of the October 2002 rating decision initial rating assignment, as timely notice of disagreement with the prior rating decision in October 2002.  See 38 C.F.R. § 3.156(b) (2010); Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam).  The Board notes that additional evidence was received within one year of the October 2002 determination.  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2010).  However, in Buie v. Shinseki, No. 08-2705 (U.S. Vet. App. Mar. 23, 2011) (per curiam), it was held that additional evidence submitted by the Appellant within one year of the rating decision in question, necessitated application of 38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence.  The additional evidence received within one year of the October 2002 rating decision is deemed new and material pursuant to 38 C.F.R. § 3.156(b).  As such, the October 2002 rating decision is not final pursuant to 38 U.S.C.A. § 7105.  

The January 2005 rating decision denied service connection for a low back disability, including as secondary to service-connected knee disability.

In March 2008, a personal hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the claims folder.  

In an August 2008 decision, the Board, in relevant part, denied service connection for a lumbar spine disability, including as secondary to service-connected disability, and denied a rating in excess of 20 percent for osteoarthritis of the left knee with torn posterior horn of medial meniscus, status post chondroplasty.  The Veteran appealed these determinations to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted the parties' Joint Motion for Remand, vacated the portion of the Board's August 2008 decision that denied service connection for lumbar strain, including as secondary to service-connected disability, and denied a rating in excess of 20 percent for osteoarthritis of the left knee with torn posterior horn of medial meniscus, status post chondroplasty, and remanded the issues to the Board for further action consistent with the directives contained in the Joint Motion.  

The Board observes that while the Veteran's appeal on the issue of entitlement to an increased rating for his left knee disability was pending at the Court, he filed another claim for an increased rating that was received by the RO in July 2008.  After developing the claim, including providing the Veteran with two additional examinations, the RO denied the claim in a December 2008 rating decision.  Consequently, the record now contains additional evidence that was not part of the record at the time of the Board's August 2008 decision.  Nevertheless, since the evidence was clearly considered by the RO in the December 2008 rating decision, the Board finds that it is not necessary to remand the claim for consideration of that evidence in accordance with 38 C.F.R. § 20.1304 (2010).  

The issue of entitlement to service connection for lumbar strain, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The Veteran's osteoarthritis of the left knee with torn posterior horn of medial meniscus, status post chondroplasty, is manifested by pain, weakness, varus alignment, and a mild limp.  There is no evidence of subluxation or lateral instability, ankylosis, impairment of the tibia or fibula, limitation of extension, or flexion limited to 15 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for osteoarthritis of the left knee with torn posterior horn of medial meniscus, status post chondroplasty, have not been met during the appeal period (with the exception of a temporary total (100 percent) convalescence rating from August 3, 2001 through December 31, 2001).  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).


Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

Relative to the appeal from assignment of a 20 percent initial rating for the left knee disability (with the exception of a temporary total (100 percent) convalescence rating from August 3, 2001 through December 31, 2001), the Board notes that there is no duty to provide VCAA notice upon receipt of a notice of disagreement.  38 C.F.R. § 3.159(b)(3) (2010).  Nevertheless, in a September 2003 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating.  He was advised of what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  In a March 2006 letter, subsequent to the rating decision on appeal, he was advised of how disability ratings and effective dates are assigned.  

The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case, was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, No. 08- 7150 (Fed. Cir. Sep. 4, 2009).  Hence, it need not be further discussed in this decision.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claim.  Moreover, following the notice, the RO readjudicated the appeal in the March 2007 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative have pointed out any specific deficiency to be corrected, including in the January 2010 Joint Motion for Remand.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, post service VA and private treatment records, the relevant VA examination reports, various lay statements, and the Veteran's own statements and personal hearing testimony.  The VA examination reports are adequate, as they were predicated on a review of the claims file, the pertinent evidence of record, and the Veteran's statements.  Moreover, the examinations contained clinical findings sufficient for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Consequently, the Board's duty to assist has also been met in this case.  


Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Regulations require that a disability be viewed in relation to its recorded history.  38 C.F.R. §§ 4.1, 4.2 (2010).  In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial award of service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.  The Court, incidentally, has since extended this practice to even claims that do not involve disagreement with the initial rating but, instead, an already established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees warrants a 30 percent rating.  Diagnostic Code 5261, covering limitation of extension of the knee, states that a 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  Normal range of motion of the knee is to zero degrees extension and zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.

Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  A maximum 20 percent rating is assigned for any such disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  

VA General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

When evaluating a loss of a range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Board observes that since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, supra do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Additionally, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran has appealed the initial rating assigned for the left knee disability.  Service connection has been established for the left knee disability, effective from January 13, 1999.  As such, the rating period on appeal is from January 13, 1999.  Based on the evidence of record, the Board finds that an initial rating in excess of 20 percent for the Veteran's service-connected osteoarthritis of the left knee with torn posterior horn of medial meniscus, status post chondroplasty is not warranted at any time during the appeal period (except for that period when a 100 percent convalescence rating was assigned from August 3, 2001 through December 31, 2001).  

As noted above, 20 percent is the maximum rating for this disability under Diagnostic Code 5258.  

To qualify for a higher or separate initial rating for his left knee disability under Diagnostic Code 5257, the evidence must demonstrate that the Veteran experiences symptoms consistent with recurrent subluxation or lateral instability, as required by 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board acknowledges that an August 1999 VA MRI of the left knee confirmed that the posterior horn of the medial meniscus was torn.  However, the cruciate ligament and the lateral meniscus appeared unremarkable.  On physical examination in July 1999, the left knee had a negative Lachman's, and no valgus or varus laxity.  He did have a positive McMurray's sign.  The Veteran complained of occasional locking and buckling, as well as stiffness.  Although a VA physical therapy note dated in April 2000 reported a valgus stress test was positive on the left, and a VA physical therapy report dated in May 2000 reported the Veteran continued to show ligamentous laxity, later that same month, a May 2000 VA orthopedic medical record noted there was no left knee instability.  On a VA orthopedic clinic visit in January 2001, it was noted that there was no varus instability.  On VA examination in June 2002, there was mild laxity to valgus stress and no laxity to varus stress.  Anterior and posterior Drawer tests were negative.  Additional clinical findings do not indicate that the Veteran experiences recurrent subluxation or lateral instability of the left knee that would be considered severe.  See for example, an April 2003 VA outpatient treatment note (no instability); the October 2003 VA examination report (no instability found); a March 2006 VA MRI report (negative Lachman, negative McMurray, stable valgus/varus stress); the February 2007 VA examination report (no ligament laxity); and the September 2008 VA examination report (no instability found).  In light of the fact that no instability has been found and the Veteran's ligaments have been described as stable, a separate 10 percent rating under this Diagnostic Code may also not be assigned during the appeal period.  While the Veteran is competent to report symptoms, he is not competent to diagnose himself with recurrent subluxation or instability, which is required for a separate or higher rating under Diagnostic Code 5257.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  (Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence).  

To warrant a higher rating under the limitation of motion codes, the evidence must show that the Veteran has symptoms compatible with extension limited to 20 degrees, or flexion limited to 15 degrees.  However, even with consideration of the Veteran's complaints of pain and weakness (including the pain and weakness noted in the April 2003 VA outpatient treatment note referred to by the parties' in the January 2010 Joint Motion), the evidence does not support the assignment of a 30 percent rating under either Diagnostic Code 5260 or 5261 at any time during the rating period on appeal ( with the exception of the period from August 3, 2001 through December 31, 2001 for which a 100 percent convalescence rating was assigned).  A VA physical therapy report dated in June 1999 indicates left knee flexion was to 125 degrees, and that left knee extension was normal.  Resisted testing revealed left knee flexion and extension was strong and painless.  On VA examination in July 1999, left knee flexion was to 138 degrees, and extension was to zero degrees.  An April 2000 VA physical therapy note indicates left knee flexion was to 105 degrees, while extension was to 3 degrees.  An orthopedic note dated in May 2000 indicates left knee range of motion was from 0 - 125 degrees.  An orthopedic medical record dated in January 2001 revealed left knee range of motion was from zero to 130 degrees.  On VA examination in June 2002, left knee flexion was to 130 degrees, and extension was to 5 degrees.  Upon VA examinations in October 2003, February 2007, and September 2008, the Veteran's left knee demonstrated range of motion from 0 degrees to 110 degrees, 0 degrees to 115 degrees, and 0 degrees to 113 degrees, respectively.  VA outpatient treatment records denote similar range of motion studies.  According to these range of motion studies reported in the medical reports, the Veteran exhibits noncompensable limitation of extension and noncompensable limitation of flexion.  Hence, even with consideration of his complaints of pain, weakness, etc., he would not meet the criteria for a rating in excess of 20 percent as is currently assigned under Diagnostic Code 5258.  Additionally, since Diagnostic Code 5258 involves limitation of motion, separate ratings under these diagnostic codes may not be made without violating 38 C.F.R. § 4.14.  

There is no evidence of ankylosis of the knee.  Hence, a higher rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5256, may not be granted.  Additionally, there is no indication in the medical reports that the Veteran has impairment of the tibia and fibula.  Hence, a higher rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 is also not warranted.  

In reaching its decision, the Board has considered the Veteran's statements regarding his pain level and functional impairment, as well as the medical evidence in his file.  The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's left knee disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current rating consistent with the documented symptoms.  

For these reasons, the Board finds that the preponderance of the evidence is against an initial rating in excess of 20 percent for the service-connected osteoarthritis of the left knee with torn posterior horn of medial meniscus, status post chondroplasty, at any time during the appeal period (with the exception of the period from August 3, 2001 through December 31, 2001 for which a 100 percent convalescence rating was assigned).  Thus, the benefit-of-the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's report of occupational impairment secondary to his left knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected left knee disability.  The competent medical evidence of record shows that his left knee disability is primarily manifested by pain, tenderness, weakness, and limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5260, 5261, supra.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule where warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds that the effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  


ORDER

Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the left knee with torn posterior horn of medial meniscus, status post chondroplasty, is denied.  


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran has asserted that he should be awarded service connection for lumbar strain, including secondary to service-connected disability.  In this respect, the Board observes that service connection may be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  Significantly, however, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to provide that:  

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

In the January 2010 Joint Motion, the parties' agreed that the Board had relied on an inadequate examination when considering the claim for service connection for lumbar strain, including secondary to a service-connected disability.  Specifically, the examination was found to be inadequate because it was based on an inaccurate factual premise.  Hence, another examination is necessary.  

The provisions of 38 C.F.R. § 3.655 provide that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for an examination scheduled in conjunction with a reopened claim, the claim shall be denied.

Ongoing medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Finally, the Board notes that in an August 2005 statement submitted in conjunction with his substantive appeal pertaining to his claim for service connection for lumbar strain, including secondary to service-connected disability, the Veteran requested a personal hearing before a hearing officer at the RO.  In a February 2006 statement signed by the Veteran's representative, the representative stated that the Veteran believed that if VA set up another examination for his back, a hearing would not be necessary.  In February 2006, a VA examiner provided an addendum opinion on the matter, but did not provide an additional examination.  There is no document in the record signed by the Veteran indicating that he wished to withdraw his request for a RO hearing before a hearing officer.  In light of the remand, the RO should send the Veteran a letter asking if he still wants a RO hearing before a hearing officer on the matter.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for lumbar strain since March 2008.  After securing the necessary release, the RO should obtain these records.  

2.  Send the Veteran a letter requesting whether he still wants a personal hearing before a hearing officer at the RO in conjunction with his claim for service connection for lumbar strain, including secondary to service-connected disability.  If the answer is affirmative, the RO should schedule such hearing.  

3.  The Veteran should be afforded a VA joints examination by a different medical professional than the one who conducted the November 2004 examination and February 2006 addendum, if possible.  The claims folder should be made available to the examiner for review before the examination.  All studies or tests deemed necessary should be conducted.  The examiner should clearly outline the Veteran's lumbar strain history and provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current lumbar spine disability had its clinical onset in service or arthritis of the lumbar spine was manifest within one year of his discharge from service.  The examiner should also express an opinion as to whether it is at least as likely as not (50 percent or greater) that any current lumbar spine disability is causally related to, or chronically aggravated by, any service-connected disability, to include the left knee disability.  If aggravation is found, the examiner must address the baseline level of the low back disability before it was aggravated by the Veteran's service-connected disability.  The opinion should be fully supported with appropriate reasons and bases.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claim for entitlement to service connection for a lumbar spine disability, including as secondary to service-connected disability.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


